                                                        11.~.: D!sTRlQ~~u,URT
                                                   NORTHERN. DISTRICT OF TEXAS
                                                             FILED
               IN THE UNITED STATES DISTRICT C URT
                                                            MAR 1 0 ;'020
                FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISION
                                                     CLERK, U.S. DISTRICT COURT
GARRY LEE CORNSTUBBLE,           §
                                                       By
                                 §                               kputy

               Petitioner,       §
                                 §
v.                               §       No. 4:19-CV-247-A
                                 §
LORIE DAVIS, Director,           §
Texas Department of Criminal     §
Justice, Correctional            §
Institutions Division,           §
                                 §
               Respondent.       §

                         MEMORANDUM OPINION
                                 and
                                ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Garry Lee Cornstubble, a

state prisoner, against Lorie Davis, director of the Texas

Department of Criminal Justice, Correctional Institutions

Division (TDCJ), respondent.   After having considered the

pleadings, documentary evidence, and relief sought by petitioner,

the court has concluded that the petition should be denied.

               I.   Factual and Procedural History

     Petitioner is serving two 14-year sentences on his 2011

Tarrant County convictions for unlawful possession of a firearm

and possession of a controlled substance.     ( Resp' t Ans., Ex. A. )

By this habeas petition, petitioner challenges a 2018

disciplinary proceeding conducted at the Jester III unit and the

resultant temporary loss of recreation and visitation privileges,

commissary restrictions, 10 hours' extra duty, and reduction in
line class status from S2 to S4. Petitioner was charged in

Disciplinary Case No. 20190017488 with possessing contraband, a

hand drawn map, a level 2, code 16.0 violation.                 (Disciplinary

Hr'g R. 2.) Petitioner admitted to the violation at the

disciplinary hearing.      (Id. at 1; Pet' r' s Br.    5. 1 )

                                 II.   Issues

      In four grounds, petitioner claims that his constitutional

rights under the Fifth and Eighth Amendments were violated

because   (1) his Step 2 grievance was "neglectedn by the Office of

Inspector General and he received no help from his counsel

substitute;    (2) his counsel substitute forced him to plead guilty

to the disciplinary violation by telling him that the charge

would be "downgradedn and his punishment would be less harsh; and

(4) his counsel substitute was ineffective and the warden "made

suren other disciplinary proceedings were written against him.

(Pet. 6-7.) He requests that his S2 line class status be

restored, that he be returned to an outside trustee camp, and

that the disciplinary violation be cleared from his prison

record.   (Id. at 7.)

                          III.   Rule 5 Statement

      Respondent believes that petitioner's claims are unexhausted

and procedurally barred or, in the alternative, that petitioner



      1Because there are attachments to the brief, which are not paginated, or
otherwise differentiated, the pagination in the ECF header is used,

                                       2
fails to state a claim entitling him to federal habeas relief.

(Resp't's Answer 5-11.) Although it appears petitioner has filed

one or more grievances, it is unclear whether he has filed one

specifically challenging the disciplinary proceeding at issue.

(Pet'r's Br. 15; Disciplinary Hr'g R. Aff. of Lacy Zimmerman)

Nevertheless, a court may deny a petition on the merits

notwithstanding a petitioner's failure to exhaust under§

2254 (b) (2).

                         IV.   Discussion

     A state prisoner seeking federal habeas review pursuant to §

2254 must assert a violation of a federal constitutional right to

be entitled to such relief. See Lowery v. Collins, 988 F.2d 1364,

1367 (5th Cir. 1993). As a matter of constitutional due process,

habeas relief is appropriate in this context when the allegations

concern punishment which may ultimately affect the fact or

duration of an inmate's confinement. Cook v.   Tx. Dept. of

Criminal Justice Transitional Planning Dept., 37 F.3d 166, 168

(5th Cir. 1994). Thus, a petition for writ of habeas corpus is

the proper vehicle in which to protest a disciplinary proceeding

that results in the loss of good-time credits, which could

conceivably lengthen an inmate's duration of confinement. Preiser

v. Rodriguez, 411 U.S. 475, 499 (1972). On the other hand, claims

involving the conditions of confinement and prison procedures are

properly brought under 42 U.S.C. § 1983; Carson v. Johnson, 112


                                3
F. 3d 818, 820    (5th Cir. 1997). Petitioner's punishment does not

include the loss of good-time credits. Consequently, the

sanctions in this case, which do not impact the fact or duration

of his confinement, fail to allege cognizable due-process

violations. See, e.g., Sandlin v.        Conner, 515 U.S. 472,   487

(1995)   (finding no liberty interest protecting against a 30-day

period of disciplinary segregation); Malchi v.        Thaler, 211 F.3d

953,   958   (5th Cir. 2000)   (holding 30-day commissary, cell

restrictions, and reduction in line class status do not implicate

the Due Process Clause); Berry v. Brady, 192 F.3d 504, 508 (5th

Cir. 1999)     (observing prisoners have no constitutional right to

visitation privileges and restrictions of those privileges do not

implicate any due process concerns); Martin v. Scott, 156 F.3d

578, 579-580 & n.1 (5th Cir. 1998)        (holding loss of visitation

and commissary privileges, inter alia, does not deprive prisoner

of a constitutionally cognizable liberty).

       Petitioner's reference to the Eighth Amendment also fails.

The Eighth Amendment's prohibition against cruel and unusual

punishment requires prison officials to provide "humane

conditions of confinement,u ensuring that "inmates receive

adequate food, clothing, shelter, and medical care.              "   Farmer

v. Brennan, 511 U.S. 825, 832      (1994). The United States Supreme

Court has held, however, that "to the extent prison conditions

are restrictive and even harsh, they are part of the penalty that


                                     4
criminal offenders pay for their offenses against society."

Rhodes v. Chapman, 452 U.S. 337, 346-47 (1981). Petitioner's

claims challenging his loss of recreation and visitation

privileges, commissary restrictions, extra duty, and reduction in

line class status do not rise to the level of "unnecessary and

wanton" infliction of pain. See Martin v. Scott, 156 F.3d 578,

580 (5th Cir. 1998).

     Petitioner's reference to ineffective assistance of counsel

substitute is equally meritless. There is no federal legal

standard for, or constitutional right to, counsel in a prison

disciplinary proceeding. Baxter v. Palmigiano, 425 U.S. 308, 315

(1976); Enriquez v. Mitchell, 533 F.2d 275, 276 (5th Cir. 1976).

     For the reasons discussed herein,

     The court ORDERS the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.   §   2254 be, and is hereby,

denied.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2254 Cases

in the United States District Court, and 28 U.S.C.     §   2253(c), for

the reasons discussed herein, the court further ORDERS that a

certificate of appealability be, and is hereby, denied, as




                                5
petitioner has not made a substantial showing of the denial of a

constitutional right.

     SIGNED March   J~    '   2020.


                                             f            I


                                       MCBRYDE
                                      ED STATES DISTRIC




                                 6
